Case 13-11345-RLM-13        Doc 66     Filed 07/17/19      EOD 07/17/19 09:49:09        Pg 1 of 8



                        UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

   IN RE:                                      )
                                               )
   ERNEST CHARLES WATSON, JR.                  ) CASE NO. 13-11345-RLM-13
                                               )
                                               )
   DEBTOR(S)                                   )

                          MOTION FOR ORDER OF CONTEMPT

         Comes now the Debtor, Ernest Charles Watson, Jr., by counsel, and moves the

  Court for an order directing BSI Financial Services/Servis One, Inc., hereafter the

  “Creditor”, to appear and show cause why the Creditor should not be held in contempt

  and sanctioned for the willful violations of the Discharge Injunction under 11 U.S.C. §

  524, and in support, state the following:

  1. On October 25, 2013, the Debtor filed for bankruptcy protection under Title 11,

     Chapter 13, of the United States Code, bankruptcy case number: 13-11345-RLM-13.

  2. At the time of filing, Debtor owned the real property commonly known as 6 Trotters

     Run, Brownsburg, IN 46112.

  3. The filing of the Debtor’s bankruptcy case created an automatic stay that prohibited

     any further contact by the creditors of the Debtor.

  4. The Creditor is a debt collection agency attempting to collect a debt from the Debtor.

  5. On February 17, 2006, Debtor received a mortgage loan from First Indiana Bank,

     N.A. (the “Mortgage”).

  6. The Mortgage secured the repayment of the indebtedness evidenced by a promissory

     note in the amount of $23,230.00.

  7. The rights to this Mortgage were sold to BMO Harris Bank, N.A.
Case 13-11345-RLM-13       Doc 66    Filed 07/17/19     EOD 07/17/19 09:49:09        Pg 2 of 8



     8. Debtor defaulted on the Mortgage in or around June of 2013 by failing to make

        monthly payments pursuant to the Loan.

     9. In 2013, the Debtor retained Sawin & Shea, LLC., for legal representation

        regarding the Debtor’s debts.

     10. On October 25, 2013, the Debtor filed for bankruptcy protection under Title 11,

        Chapter 13, of the United States Code, bankruptcy number: 13-11345-RLM-13.

     11. On or about October 31, 2013, the Bankruptcy Noticing Center sent notice to the

        creditors listed on the Debtor’s voluntary petition. Upon filing a bankruptcy case

        the Court issues an automatic stay prohibiting debt collection. See Exhibit “1”

        attached hereto.

     12. The Debtor’s bankruptcy petition contained a list of schedules of debts.

     13. The aforementioned debt was properly listed on Schedule “D” of the Debtor’s

        bankruptcy petition.

     14. On February 13, 2014, BMO Harris Bank, N.A. filed a claim in the Debtor’s

        Bankruptcy case.

     15. On April 25, 2014, the Debtor filed an Amended Chapter 13 Plan.

     16. The Amended Chapter 13 Plan stated the intent of the Debtor to surrender the real

        property. See Exhibit “2” attached hereto.

     17. On May 29, 2014, Debtor’s Amended Chapter 13 Plan was confirmed by the

        Court.

     18. On September 23, 2014, the real property commonly known as 6 Trotters Run,

        Brownsburg, Indiana 46112, was sold at Sheriff Sale. The sale partially satisfied

        the Creditor’s claim.
Case 13-11345-RLM-13       Doc 66     Filed 07/17/19      EOD 07/17/19 09:49:09           Pg 3 of 8



     19. On October 14, 2014, a transfer of BMO Harris Bank N.A.’s claim was

        transferred to Wilmington Savings Fund Society, FSB, not in its individual

        capacity but solely as trustee for the PrimeStar-H Fund II Trust. See Exhibit “3”

        attached hereto.

     20. Wilmington Savings Fund Society, FSB, never amended their proof of claim to

        unsecured after the sale of said real property.

     21. On or about November 11, 2018, the Creditor sent a formal notice to the Debtor

        stating:

            “This letter is formal notice by BSI Financial Services (herein as “BSI”) the

            Servicer of the above-referenced loan on behalf of Wilmington Savings Fund

            Society, FSB, not in its individual capacity but solely as trustee for the

            PrimeStar-H Fund II Trust that you are in default under the terms of the

            documents creating and securing your Loan described above, including the

            Note and Deed of Trust/Mortgage/Security Deed(“Security Instrument”) for

            failure to pay amounts due.” See Exhibit “4” attached hereto.

     22. The November 11, 2018 letter states, “As of the date of this notice, the total

        amount required to cure the default is $7,353.04.”

     23. On February 5, 2019, after complying with and fulfilling all the obligations

        created by the Chapter 13 Plan, Plaintiff was discharged from Bankruptcy.

        Because he was discharged, Debtor’s personal liability on the mortgage loan was

        extinguished.

     24. On or about February 5, 2019, the Bankruptcy Noticing Center sent the holder of

        the creditor who filed a proof of claim in the bankruptcy a copy of the Discharge
Case 13-11345-RLM-13      Doc 66     Filed 07/17/19      EOD 07/17/19 09:49:09         Pg 4 of 8



        Order, including an Explanation of Bankruptcy Discharge in a Chapter 13 Case.

        See Exhibit “5” attached hereto.

     25. On or about February 11, 2019, the Creditor sent a mortgage statement to the

        client in an attempt to collect the debt. The mortgage lists the total amount due,

        contains a payment due date, states that a late fee will be charged for untimely

        payments, gives six possible payment methods, separates out from the total

        amount due the amount of fees and charges previously assessed, and also contains

        a detachable “payment coupon” which states the total amount due and

        recalculates the amount due for a late payment. See Exhibit “6” attached hereto.

     26. The February 11, 2019, Mortgage statement sent by Creditor includes bankruptcy

        language regarding the Mortgage. The letter states:

            “if you have filed a bankruptcy petition and there is an “automatic stay” in

            effect or you have received a discharge of your personal liability for this loan,

            we may not and do not intend to pursue collection of this loan from you

            personally. If either of these circumstances apply, this communication is not

            and should not be construed to be a demand for payment from you personally,

            but strictly for information purposes only.” See Exhibit “6” attached hereto.

     27. The February 11, 2019 statement goes on further to include a disclaimer regarding

        Debtor’s credit report. The disclaimer states, “We may report information about

        your account to credit bureaus. Late payments, missed payment or other defaults

        on your account may be reflected in your credit report.” See Exhibit “6” attached

        hereto.
Case 13-11345-RLM-13       Doc 66     Filed 07/17/19      EOD 07/17/19 09:49:09          Pg 5 of 8



     28. Following the entry of discharge, the Creditor began sending monthly statements

        and continues to send monthly statements to Debtor in an attempt to collect a

        debt. See Exhibit “7” attached hereto.

     29. According to the Court in Gruber v. Creditors’ Prot. Serv. Inc, 742F.3d271,273

        (7th Cir. 2014):

                “The language cited above…(The two disclaimers)…plainly expressed

                that Defendant is attempting to collect a debt and conflict with the

                bankruptcy disclaimer, which created an issue of fact regarding whether

                an objective unsophisticated consumer would have been misled by this

                letter. Therefore, Defendant has not demonstrated, as a matter of law, that

                [the] disclaimer language is sufficiently clear that it is implausible that an

                unsophisticated debtor would believe that [Defendant was] attempting to

                collect a debt from the debtor personally. Gagnon, 563 B.R. at 844.

     30. The U.S. District Court stated in Roth v. Nationstar Mortgage, LLC., Case No:

        2:15-cv-783-FtM-29MRM, 2016 WL 3570991:

                “Viewing the cumulative effect of the Statement’s language from the

                perspective of the least sophisticated consumer, it is in fact difficult to

                conceive of any credible reason for Nationstar to send the informational

                statement other than to pressure Plaintiff into making payments on the

                mortgage debt for which her personal liability had already been

                discharged.[6] It is true that the informational statement does not

                expressly state that it is “a communication sent for the purpose of

                collecting a debt,” But as just discussed, this absence is not dispositive,
Case 13-11345-RLM-13       Doc 66     Filed 07/17/19     EOD 07/17/19 09:49:09           Pg 6 of 8



                The statement lists the total amount due, contains a payment due date,

                states that a late fee will be charged for an untimely payment, gives six

                possible payment methods, and separates out from the total amount due

                the amount of fees and charges previously assessed. That is not all. The

                statement contains an “Important Messages” box advising Plaintiff that

                her “escrow account has a negative balance,” and expressly

                “recommend[ing she] make additional payments” to avoid “an increase

                in [her] monthly escrow payment” [7] There is also a detachable

                “payment coupon” which states the total amount due and recalculates the

                amount due for a late payment.[8]”

     31. On or about April 9, 2019, the Creditor sent an informational letter to the Debtor

        that contained the FDCPA debt collection disclaimer and the Bankruptcy

        disclaimer. See Exhibit “8” attached hereto.

     32. On or about June 3, 2019, Creditor sent an additional informational letter to

        Debtor including both the FDCPA debt collection disclaimer and bankruptcy

        disclaimer. See Exhibit “9” attached hereto.

     33. The Creditor continues to send monthly statements.

     34. As the debt to Creditor was discharged in 2019 and the real property was sold at

        Sheriff Sale, and the title transferred in 2014, there is no conceivable reason for

        the Creditor to continue to send “informational statements” other than to harass

        and demand payment from Debtor.

     35. On or about June 3, 2019, Debtor obtained a copy of his Experian Credit Report.
Case 13-11345-RLM-13        Doc 66     Filed 07/17/19     EOD 07/17/19 09:49:09          Pg 7 of 8



     36. The June 3, 2019 Experian Credit Report shows that the Creditor is continuing to

         report partial account number XX3301 with a balance of $29,838. This account

         was verified in April of 2019. See Exhibit “10” attached hereto.

     37. The June 3, 2019, Experian Credit Report also shows that the Creditor is reporting

         inaccurate payment history. See Exhibit “10” attached hereto.

     38. The Creditor is also misrepresenting the legal status of the alleged debt.

     39. The Creditor is attempting to collect a debt that it is legally enjoined from

         collecting.

     40. Debtor suffered severe frustration which has led to anxiety directly related to the

         Creditor’s conduct.

     41. Debtor continues to suffer from severe anxiety and frustration as his credit report

         contains inaccurate information.

     42. BSI Financial are in direct violation of the discharge in injunction as stated by the

         US Supreme court April 24, 2019 opinion Taggart v. Lorenzen as there is “no fair

         ground of doubt” as to whether the order barred the creditor conduct of attempting

         to collect.

     43. Debtor’s emotional state has suffered great harm as he continues to be harassed

         by monthly billing statements from BSI Financial. Debtor reasonably believes

         that BSI Financial will attempt more aggressive collection of this discharged debt.

         WHEREFORE, the Debtor, by counsel, requests that BSI Financial Services

  /Servis One, Inc., be held in contempt for their willful and continuing violation of the

  discharge injunction by attempting to collect on a discharged debt. The Debtor seeks real

  damages, punitive damages, attorney fees, costs, and for all just and proper relief.
Case 13-11345-RLM-13        Doc 66     Filed 07/17/19     EOD 07/17/19 09:49:09         Pg 8 of 8




                                                Respectfully submitted,


                                                By: /s/ Richard J. Shea
                                                Sawin & Shea LLC
                                                Attorneys for Debtor(s)
                                                6100 N KEYSTONE AVE STE 620
                                                INDIANAPOLIS IN 46220-2430
                                                ecf@sawinlaw.com

                                 CERTIFICATE OF SERVICE

  I certify that a copy of the foregoing was served on the following parties through the Court’s
  Electronic Case Filing System or by first-class U.S. Mail, postage prepaid:

  U.S. Trustee
  Ch 7/13 Trustee

  I further certify that a copy of the foregoing was served on the following parties by certified
  first-class U.S. Mail, postage prepaid:

  BSI Financial Services/Servis One, Inc.
  C/o Gagan Sharma, President
  1425 Greenway Drive, Ste. 400
  Irving, TX 75038

  BSI Financial Services/Servis One, Inc.
  C/o Jill Johnson-Sheely, Vice President
  314 S. Franklin Street
  Titusville, PA 16354

  BSI Financial Services/Servis One, Inc.
  C/o Incorp Services, Inc., Registered Agent
  200 Byrd Way, Ste. 205
  Greenwood, IN 46143




   July 17, 2019                                 /s/ Richard J. Shea
